DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12, 23, 25-26, 29, 32-33, 46, and 54 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 23, 25-26, 29, 32-33, 46, and 54, are rejected under 35 U.S.C. 103 as being unpatentable over Wells, etc. (US 20180121728 A1) in view of French, etc. (US 20130317634 A1).
Regarding claim 1, Wells teaches that a method (See Wells: Fig. 1, and [0021], “FIG. 1 illustrates real and virtual aspects of an augmented reality and exercise creation system 100 in accordance with some embodiments.  In an example, the system 100 includes a video capture device 105, a display device 107, and an input device 109 that can be used by the therapist 102 to generate model exercises for a rehabilitation patient.  The therapist 102 may perform an exercise, which is captured by the video capture device 105 and displayed in the display device 107.  The input device 109 may be used to edit or augment the displayed exercise, or to select one or more exercises for a routine.  The system 100 may automatically edit the captured video 
providing a virtual environment to a user via a virtual or augmented reality system (See Wells: Fig. 1, and [0028], “he AR device 108 may include the camera 110.  The camera 110 may include an infrared camera, an infrared filter, a visible light filter, a plurality of cameras, a depth camera, etc. The AR device 108 may project virtual items over a representation of a real environment, which may be viewed by the patient 104.  In an example, the real environment may include display of a floor, a room, and physical props, among other things.  The therapist 102 may be present in the real environment, and virtual aspects may be overlaid on the therapist 102 within the AR environment generated by the AR device 108.  In another example, the virtual therapist 103 may include virtual aspects, such as highlighting of body parts, movement arrows, blurring to show motion, or the like.  The virtual therapist 103 may be placed in the real environment at a predetermined location, such as a location in the real environment that is within an area visible to the patient 104 or the AR device 108.  For example, the virtual therapist 103 may located in front of the AR device 108 within the system 100 as visible by the patient 104, such that the patient 104 may view the virtual therapist 103.  When the patient 104 turns the AR device 108, the virtual therapist 103 may be designed to disappear from view similar to how the real therapist 102 would disappear if the patient's head turned”); 


collecting a first set of data based on the user’s interaction with the one or more event markers, the first set of data comprising positional data of the user (See Wells: Figs. 1-4, and [0055], “In an example, the patient evaluation display system 400 may be used to automatically detect or identify an orientation of a patient to a movement capture apparatus.  The 
providing the first set of data to a remote server via a network (See Wells: Fig. 9, and [0002], “Telerehabilitation systems are typically used to remotely assess or monitor patients engaged in rehabilitation activities.  Current telerehabilitation systems are often limited or not used for occupational or physical therapy due to the remote nature of telerehabilitation”; and [0087], “FIG. 9 illustrates generally an example of a block diagram of a machine 900 upon which any one or more of the techniques (e.g., methodologies) discussed herein may perform in accordance with some embodiments.  In alternative embodiments, the machine 900 may operate as a standalone device or may be connected (e.g., networked) to other machines.  In a networked deployment, the machine 900 may operate in the capacity of a server machine, a client machine, or both in server-client network environments.  The machine 900 may be a personal computer (PC), a tablet PC, a personal digital assistant (PDA), a mobile telephone, a 
 determining a compliance metric based on the first set of data (See Wells: Fig. 1, and [0031], “In an example, an implant sensor may be embedded in an implant in the patient 104.  The implant sensor may be used to track movement (such as a number of repetitions), non-movement, etc., of the patient 104.  This tracked movement may be used to augment movement captured by the camera 110 or a patient-facing movement capture apparatus (e.g., a sensor, a sensor array, a camera, an infrared camera, two or more cameras, a depth camera, etc.).  Movement of the patient 104 may be tracked using a patient-facing movement capture apparatus, the camera 110, the implant sensor, or any of the movement capture apparatus, among other things.  In an example, therapy output or therapy prescribed may be changed or updated based on sensor data from the implant sensor.  For example, with a total knee arthroplasty the knee prosthesis (implant) may include a sensor to monitor pressure generated during movement, and when there is too much pressure on one side of an implant, an indication to ease the movement, change the movement, or stop the movement may be displayed using the AR device 108.  The implant sensor or AR device 108 data (e.g., whether the patient 104 is successfully performing movements, a percentage of successful performance, metrics related to number of repetitions, weight used, etc., or the like) may be used by the 
when the compliance metric differs from a predetermined range, applying a first adjustment to the one or more event markers (See Wells: Figs. 1-4, and [0054], “With a gesture video, either previously created and selected, or a newly created gesture video, a corresponding path region (e.g., enclosed by edges 418 and 420) may be determined for a patient.  For example, a video of a therapist moving a joint may include a starting location, a path region, and an ending location.  The therapist may differ in size from a patient, and the starting location, the path region, or the ending location may be automatically adjusted for the patient to fit the size of the patient.  The starting location, the path region, and the ending location may be converted into the intended starting location 422, the intended path of motion 424, and the intended ending location 426 respectively, such as using the therapist size or the 
However, Wells fails to explicitly disclose that collecting a first set of data based on the user’s interaction with the one or more event markers, the first set of data comprising positional data of the user.
However, French teaches that collecting a first set of data based on the user’s interaction with the one or more event markers, the first set of data comprising positional data of the user (See French: Figs. 1-3, and [0072], “Referring additionally to FIG. 2, the monitor 28 displays a computer generated, defined virtual space 30 which is a scaled translation of the defined physical space 12.  The overall position of the player in the physical space 12 is represented and correctly referenced in the virtual space 30 by a player icon 32.  The overall position of the player will be understood as the position of the player's body as a whole, which may be the position of the player's center of mass, or may be the position of some part of the player's body”; and [0073], “The system 10 assesses and quantifies agility and movement skills by continuously tracking the player in the defined physical space 12 through continuous measurement of Cartesian coordinate positions.  By scaling translation to the virtual space 30, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Wells to have collecting a first set of data based on the user’s interaction with the one or more event markers, the first set of data comprising positional data of the user as taught by French in order to determine in real time, a player's three-dimensional positional changes in three or more degrees of freedom (See French: [0023], “The present invention provides a system for quantifying physical motion of a player or subject and providing feedback to facilitate training and athletic performance.  A preferred system creates an accurate simulation of sport to quantify and train several novel performance constructs by employing: sensing electronics (preferably optical sensing electronics as discussed below) for determining, in essentially real time, the player's three dimensional positional changes in three or more degrees of freedom (three dimensions); and computer controlled sport specific cuing that evokes or prompts sport specific responses from the player”). Wells teaches a method and system that may analyze information about a clinical movement of a therapist captured using a movement capture apparatus, evaluate the performance of the patients by remote clinic agent, and adjust the exercise specifications for the patients based on the performance metrics achieved, and French teaches a system and method that may construct accurate simulation of sport to quantify and train performance by employing sensing 
Regarding claim 2, Wells and French teach all the features with respect to claim 1 as outlined above. Further, Wells teaches that the method of claim 1, wherein the event marker comprises a visual object displayed within the virtual or augmented reality environment (See Wells: Figs. 1-2, and [0032], “FIG. 2 illustrates an augmented reality (AR) display 200 in accordance with some embodiments.  The AR display 200 may be used by a patient 201, to display virtual aspects in a real environment.  The AR display 200 may include a virtual identification of a joint 202 of the patient 201, a reference wall 218 displayed in the real environment, or a plurality of virtual reference indications.  The reference indications may include a virtual starting bubble 206, a virtual ending bubble 210, a virtual path of motion 208, virtual edges 214 and 216 to a path region, a virtual starting limb position 204, or a virtual ending limb position 212”).
Regarding claim 3, Wells and French teach all the features with respect to claim 1 as outlined above. Further, French teaches that the method of claim 1, further comprising adjusting the position of the event marker to a third location based on the applied first adjustment (See French: Fig. 12, and [0199~ 0204], “In response, the Player moves along 
Regarding claim 4, Wells and French teach all the features with respect to claim 1 as outlined above. Further, French teaches that the method of claim 1, wherein the first adjustment comprises a speed of motion of the event marker as the position of the event marker is adjusted (See French: Figs. 1-3, and [0096], “The foregoing provides a system for assessing movement skills and agility skills.  Movement skills are generally characterized in terms of the shortest time to achieve the distance objective.  They can be further characterized by direction of movement with feedback, quantification and assessment being provided in absolute units, i.e., distance/time unit, or as a game score indicative of the player's movement capabilities related to physics-based information including speed, velocity, acceleration, deceleration and displacement.  Agility is generally characterized as the ability to quickly and efficiently change body position and direction while undertaking specific movement patterns.  The results also are reported in absolute units, with success determined by the elapsed time to complete the task”).
Regarding claim 5, Wells and French teach all the features with respect to claim 4 as outlined above. Further, French teaches that the method of claim 4, wherein the first adjustment comprises a slower speed (See French: Figs. 1-3, and [0315], “It will be appreciated 
Regarding claim 6, Wells and French teach all the features with respect to claim 4 as outlined above. Further, French teaches that the method of claim 4, wherein the first adjustment comprises a faster speed (See French: Figs. 1-3, and [0358], “Consequently, the most efficient and effective meaning of developing the lean powerful, functional bodies that many fitness club members covet, and that many athletes and seniors require, involves training for power.  Power training, simply stated, is comprised of multiple, relatively brief bouts (periods) of high intensity exercise.  For example, sprinters run at the fastest possible pace for a brief period of time--the result is significant muscle hypertrophy.  By contrast, distance runners work at a sustainable pace, doing a nominal amount of work per unit of time.  It is this specificity of training that produces the contrasting long, thin thigh muscles of the marathon runner and the highly defined, large muscles of the sprinter”).
Regarding claim 7, Wells and French teach all the features with respect to claim 1 as outlined above. Further, Wells teaches that the method of claim 1, wherein the first adjustment comprises a change in distance of the event marker as the position of the event marker is adjusted (See Wells: Figs. 1-4, and [0101], “In Example 6, the subject matter of Example 5 optionally includes wherein the path region is defined as a region including a specified distance around the path of motion”).
claim 8, Wells and French teach all the features with respect to claim 7 as outlined above. Further, French teaches that the method of claim 7, wherein the first adjustment comprises a second distance that is greater than the first distance (See French: Fig. 21, and [0310], “Similarly, movement by the player 442 along a path 456 may be displayed through use of a scale factor as movement of a greater or lesser distance, such as movement along a virtual path 458”).
Regarding claim 9, Wells and French teach all the features with respect to claim 7 as outlined above. Further, French teaches that the method of claim 7, wherein the first adjustment comprises a second distance that is less than the first distance (See French: Fig. 21, and [0310], “Similarly, movement by the player 442 along a path 456 may be displayed through use of a scale factor as movement of a greater or lesser distance, such as movement along a virtual path 458”).
Regarding claim 10, Wells and French teach all the features with respect to claim 1 as outlined above. Further, Wells teaches that the method of claim 1, wherein the first adjustment comprises an increase in a number of repetitions of the user interaction with the event marker (See Wells: Figs. 1-4, and [0025], “A final edited video may be created for an exercise.  The final edited video may be named and given a category tag, such as a body part, a muscle group, a post-surgery type designation, a patient-specific tag, or the like.  The final edited video may be saved for later use in constructing a routine, such as by the therapist 102.  In another example, the final edited video may be saved to a database to be shared with other users (e.g., other users caring for a patient shared with the therapist 102, other therapists in a company, group, or hospital, publicly, or the like).  In an example, the system 100 may be used to repeat an 
Regarding claim 11, Wells and French teach all the features with respect to claim 1 as outlined above. Further, Wells teaches that the method of claim 1, wherein the first adjustment comprises a decrease in a number of repetitions of the user interaction with the event marker (See Wells: Figs. 1-4, and [0025], “A final edited video may be created for an exercise.  The final edited video may be named and given a category tag, such as a body part, a muscle group, a post-surgery type designation, a patient-specific tag, or the like.  The final edited video may be saved for later use in constructing a routine, such as by the therapist 102.  In another example, the final edited video may be saved to a database to be shared with other users (e.g., other users caring for a patient shared with the therapist 102, other therapists in a company, group, or hospital, publicly, or the like).  In an example, the system 100 may be used to repeat an exercise a specified number of times so that a patient may view the exercise the specified number of times to complete a routine, or part of a routine”; and [0034], “In an example, an AR device may be used to generate the AR display 200.  The AR device may include a projection screen, goggles, glasses, etc. In an example, the AR device may project an animation around the patient 201, allowing the patient 201 to see the virtual starting bubble 206, the virtual ending bubble 210, the virtual path of motion 208, the virtual edges 214 and 216 to the path region, the virtual starting limb position 204, or the virtual ending limb position 212.  When the patient 201 moves, the AR device may present an avatar, such as a virtual therapist, to present a virtual therapy experience.  The virtual therapist may be preprogrammed or controlled in real time by a therapist.  In an example, the patient 201 may have an opportunity to ask questions of the 
Regarding claim 12, Wells and French teach all the features with respect to claim 1 as outlined above. Further, Wells and French teach that a system (See Wells: Fig. 1, and [0021], “FIG. 1 illustrates real and virtual aspects of an augmented reality and exercise creation system 100 in accordance with some embodiments.  In an example, the system 100 includes a video capture device 105, a display device 107, and an input device 109 that can be used by the therapist 102 to generate model exercises for a rehabilitation patient.  The therapist 102 may perform an exercise, which is captured by the video capture device 105 and displayed in the display device 107.  The input device 109 may be used to edit or augment the displayed exercise, or to select one or more exercises for a routine.  The system 100 may automatically edit the captured video to remove extraneous portions that come before or after the exercise performed by the therapist 102.  In an example, a series of exercises may be performed by the therapist 102 and captured by the video capture device 105, and the system 100 may split the captured video of the series of exercises into individual exercise videos.  In an example, the video capture device 105 may be a Kinect from Microsoft of Redmond, Wash”) comprising:

providing a virtual environment to a user via a virtual or augmented reality system (See Wells: Fig. 1, and [0028], “he AR device 108 may include the camera 110.  The camera 110 may include an infrared camera, an infrared filter, a visible light filter, a plurality of cameras, a depth camera, etc. The AR device 108 may project virtual items over a representation of a real environment, which may be viewed by the patient 104.  In an example, the real environment may include display of a floor, a room, and physical props, among other things.  The therapist 102 may be present in the real environment, and virtual aspects may be overlaid on the therapist 102 within the AR environment generated by the AR device 108.  In another example, the virtual therapist 103 may include virtual aspects, such as highlighting of body parts, 
providing one or more event markers at a first location within the virtual or augmented reality environment (See Wells: Fig. 2, and [0032], “FIG. 2 illustrates an augmented reality (AR) display 200 in accordance with some embodiments.  The AR display 200 may be used by a patient 201, to display virtual aspects in a real environment.  The AR display 200 may include a virtual identification of a joint 202 of the patient 201, a reference wall 218 displayed in the real environment, or a plurality of virtual reference indications.  The reference indications may include a virtual starting bubble 206, a virtual ending bubble 210, a virtual path of motion 208, virtual edges 214 and 216 to a path region, a virtual starting limb position 204, or a virtual ending limb position 212.  In an example, the reference indications may include a virtual example starting bubble 220, a virtual example ending bubble 222, or a virtual example path region 224.  The virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed overlaid within the AR environment on a representation of a therapist present in the real environment.  In another example, the virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example 
adjusting the position of the one or more event markers to a second location within the virtual or augmented reality environment (See Wells: Figs. 1-4, and [0054], “With a gesture video, either previously created and selected, or a newly created gesture video, a corresponding path region (e.g., enclosed by edges 418 and 420) may be determined for a patient.  For example, a video of a therapist moving a joint may include a starting location, a path region, and an ending location.  The therapist may differ in size from a patient, and the starting location, the path region, or the ending location may be automatically adjusted for the patient to fit the size of the patient.  The starting location, the path region, and the ending location may be converted into the intended starting location 422, the intended path of motion 424, and the intended ending location 426 respectively, such as using the therapist size or the patient size.  For example, if the therapist is short and the patient is tall, and the video shows the therapist raising an arm overhead, the patient's arm may raise to a higher height.  The ending location may be moved to this higher height automatically based on detecting the patient's size.  The therapist's size may be automatically detected, and may be stored with the 
collecting a first set of data based on the user’s interaction with the one or more event markers (See Wells: Figs. 1-4, and [0055], “In an example, the patient evaluation display system 400 may be used to automatically detect or identify an orientation of a patient to a movement capture apparatus.  The orientation may be compared to an orientation of captured video or animation used to display an exercise.  For example, the patient may be instructed using the user interface 402 to turn a specified number of degrees, sit down, stand up, etc., so that the patient is in a correct starting position.  In another example, one or more starting bubbles (e.g., the intended starting location 422) may be used to direct the patient to a starting position.  For example, the intended starting location 422 may be used as an initial placement for a body part to be moved during the exercise.  Additional starting locations may be used, such as a head location, torso location, leg location, arm location, or the like, or a visual indication such as a directional arrow may be displayed to provide a starting orientation for the patient to begin the exercise.  In another example, the orientation of the patent may be identified and the displayed video or animation may be rotated to correspond with the orientation of the patient”), the first set of data comprising positional data of the user (See French: Figs. 1-3, and [0072], “Referring additionally to FIG. 2, the monitor 28 displays a computer generated, defined virtual space 30 which is a scaled translation of the defined physical space 12.  The overall position of the player in the physical space 12 is represented and correctly referenced in the virtual space 30 by a 
providing the first set of data to a remote server via a network (See Wells: Fig. 9, and [0002], “Telerehabilitation systems are typically used to remotely assess or monitor patients engaged in rehabilitation activities.  Current telerehabilitation systems are often limited or not used for occupational or physical therapy due to the remote nature of telerehabilitation”; and [0087], “FIG. 9 illustrates generally an example of a block diagram of a machine 900 upon which any one or more of the techniques (e.g., methodologies) discussed herein may perform in accordance with some embodiments.  In alternative embodiments, the machine 900 may operate as a standalone device or may be connected (e.g., networked) to other machines.  In a networked deployment, the machine 900 may operate in the capacity of a server machine, a client machine, or both in server-client network environments.  The machine 900 may be a personal computer (PC), a tablet PC, a personal digital assistant (PDA), a mobile telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing 
determining a compliance metric based on the first set of data (See Wells: Fig. 1, and [0031], “In an example, an implant sensor may be embedded in an implant in the patient 104.  The implant sensor may be used to track movement (such as a number of repetitions), non-movement, etc., of the patient 104.  This tracked movement may be used to augment movement captured by the camera 110 or a patient-facing movement capture apparatus (e.g., a sensor, a sensor array, a camera, an infrared camera, two or more cameras, a depth camera, etc.).  Movement of the patient 104 may be tracked using a patient-facing movement capture apparatus, the camera 110, the implant sensor, or any of the movement capture apparatus, among other things.  In an example, therapy output or therapy prescribed may be changed or updated based on sensor data from the implant sensor.  For example, with a total knee arthroplasty the knee prosthesis (implant) may include a sensor to monitor pressure generated during movement, and when there is too much pressure on one side of an implant, an indication to ease the movement, change the movement, or stop the movement may be displayed using the AR device 108.  The implant sensor or AR device 108 data (e.g., whether the patient 104 is successfully performing movements, a percentage of successful performance, metrics related to number of repetitions, weight used, etc., or the like) may be used by the therapist 102 or other caregiver (e.g., a surgeon) after the patient 104 performs a movement, 
when the compliance metric differs from a predetermined range, applying an adjustment to the one or more event markers (See Wells: Figs. 1-4, and [0054], “With a gesture video, either previously created and selected, or a newly created gesture video, a corresponding path region (e.g., enclosed by edges 418 and 420) may be determined for a patient.  For example, a video of a therapist moving a joint may include a starting location, a path region, and an ending location.  The therapist may differ in size from a patient, and the starting location, the path region, or the ending location may be automatically adjusted for the patient to fit the size of the patient.  The starting location, the path region, and the ending location may be converted into the intended starting location 422, the intended path of motion 424, and the intended ending location 426 respectively, such as using the therapist size or the patient size.  For example, if the therapist is short and the patient is tall, and the video shows 
Regarding claim 23, Wells and French teach all the features with respect to claim 1 as outlined above. Further, Wells and French teach that a computer program product for monitoring and assessing performance of a user, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (See Wells: Fig. 1, and [0021], “FIG. 1 illustrates real and virtual aspects of an augmented reality and exercise creation system 100 in accordance with some embodiments.  In an example, the system 100 includes a video capture device 105, a display device 107, and an input device 109 that can be used by the therapist 102 to generate model exercises for a rehabilitation patient.  The therapist 102 may perform an exercise, which is captured by the video capture device 105 and displayed in the display device 107.  The input device 109 may be used to edit or augment the displayed exercise, or to select one or more exercises for a routine.  The system 100 may automatically edit the captured video to remove extraneous portions that come before or after the exercise performed by the therapist 102.  In an example, a series of exercises may be performed by the therapist 102 and captured by the video capture device 105, and the system 
providing a virtual environment to a user via a virtual or augmented reality system (See Wells: Fig. 1, and [0028], “he AR device 108 may include the camera 110.  The camera 110 may include an infrared camera, an infrared filter, a visible light filter, a plurality of cameras, a depth camera, etc. The AR device 108 may project virtual items over a representation of a real environment, which may be viewed by the patient 104.  In an example, the real environment may include display of a floor, a room, and physical props, among other things.  The therapist 102 may be present in the real environment, and virtual aspects may be overlaid on the therapist 102 within the AR environment generated by the AR device 108.  In another example, the virtual therapist 103 may include virtual aspects, such as highlighting of body parts, movement arrows, blurring to show motion, or the like.  The virtual therapist 103 may be placed in the real environment at a predetermined location, such as a location in the real environment that is within an area visible to the patient 104 or the AR device 108.  For example, the virtual therapist 103 may located in front of the AR device 108 within the system 100 as visible by the patient 104, such that the patient 104 may view the virtual therapist 103.  When the patient 104 turns the AR device 108, the virtual therapist 103 may be designed to disappear from view similar to how the real therapist 102 would disappear if the patient's head turned”); 
providing one or more event markers at a first location within the virtual or augmented reality environment (See Wells: Fig. 2, and [0032], “FIG. 2 illustrates an augmented reality (AR) 
adjusting the position of the one or more event markers to a second location within the virtual or augmented reality environment, the first location and the second location having a 
collecting a first set of data based on the user’s interaction with the one or more event markers (See Wells: Figs. 1-4, and [0055], “In an example, the patient evaluation display system 400 may be used to automatically detect or identify an orientation of a patient to a movement capture apparatus.  The orientation may be compared to an orientation of captured video or animation used to display an exercise.  For example, the patient may be instructed using the user interface 402 to turn a specified number of degrees, sit down, stand up, etc., so that the 

determining a compliance metric based on the first set of data (See Wells: Fig. 1, and [0031], “In an example, an implant sensor may be embedded in an implant in the patient 104.  The implant sensor may be used to track movement (such as a number of repetitions), non-movement, etc., of the patient 104.  This tracked movement may be used to augment movement captured by the camera 110 or a patient-facing movement capture apparatus (e.g., 
when the compliance metric differs from a predetermined range, applying a first adjustment to the one or more event markers (See Wells: Figs. 1-4, and [0054], “With a gesture video, either previously created and selected, or a newly created gesture video, a corresponding path region (e.g., enclosed by edges 418 and 420) may be determined for a patient.  For example, a video of a therapist moving a joint may include a starting location, a path region, and an ending location.  The therapist may differ in size from a patient, and the starting location, the path region, or the ending location may be automatically adjusted for the patient to fit the size of the patient.  The starting location, the path region, and the ending location may be converted into the intended starting location 422, the intended path of motion 424, and the intended ending location 426 respectively, such as using the therapist size or the patient size.  For example, if the therapist is short and the patient is tall, and the video shows the therapist raising an arm overhead, the patient's arm may raise to a higher height.  The ending location may be moved to this higher height automatically based on detecting the patient's size.  The therapist's size may be automatically detected, and may be stored with the video.  In an example, the size of the starting location, the path region, or the ending location may be changed.  These changes to locations or sizes may be done automatically and may be proportional changes such that the motion to be done by the patient is similar to the motion done by the therapist”).
Regarding claim 25, Wells and French teach all the features with respect to claim 23 as outlined above. Further, French teaches that the computer program product of claim 23, 
Regarding claim 26, Wells and French teach all the features with respect to claim 23 as outlined above. Further, French teaches that the computer program product of claim 23, wherein the first adjustment comprises a speed of motion of the event marker as the position of the event marker is adjusted (See French: Figs. 1-3, and [0096], “The foregoing provides a system for assessing movement skills and agility skills.  Movement skills are generally characterized in terms of the shortest time to achieve the distance objective.  They can be further characterized by direction of movement with feedback, quantification and assessment being provided in absolute units, i.e., distance/time unit, or as a game score indicative of the player's movement capabilities related to physics-based information including speed, velocity, acceleration, deceleration and displacement.  Agility is generally characterized as the ability to quickly and efficiently change body position and direction while undertaking specific movement patterns.  The results also are reported in absolute units, with success determined by the elapsed time to complete the task”).
claim 29, Wells and French teach all the features with respect to claim 23 as outlined above. Further, Wells teaches that the computer program product of claim 23, wherein the first adjustment comprises a change in distance of the event marker as the position of the event marker is adjusted (See Wells: Figs. 1-4, and [0101], “In Example 6, the subject matter of Example 5 optionally includes wherein the path region is defined as a region including a specified distance around the path of motion”).
Regarding claim 32, Wells and French teach all the features with respect to claim 23 as outlined above. Further, Wells teaches that the computer program product of claim 23, wherein the first adjustment comprises an increase in a number of repetitions of the user interaction with the event marker (See Wells: Figs. 1-4, and [0025], “A final edited video may be created for an exercise.  The final edited video may be named and given a category tag, such as a body part, a muscle group, a post-surgery type designation, a patient-specific tag, or the like.  The final edited video may be saved for later use in constructing a routine, such as by the therapist 102.  In another example, the final edited video may be saved to a database to be shared with other users (e.g., other users caring for a patient shared with the therapist 102, other therapists in a company, group, or hospital, publicly, or the like).  In an example, the system 100 may be used to repeat an exercise a specified number of times so that a patient may view the exercise the specified number of times to complete a routine, or part of a routine”).
Regarding claim 33, Wells and French teach all the features with respect to claim 23 as outlined above. Further, Wells teaches that the computer program product of claim 23, wherein the first adjustment comprises a decrease in a number of repetitions of the user 
Regarding claim 46, Wells and French teach all the features with respect to claim 1 as outlined above. Further, Wells and French teach that a computer program product for clinical evaluation, the computer program product (See Wells: Figs. 1-4, and [0199], “Method examples described herein may be machine or computer-implemented at least in part.  Some examples may include a computer-readable medium or machine-readable medium encoded with instructions operable to configure an electronic device to perform methods as described in the above examples.  An implementation of such methods may include code, such as microcode, assembly language code, a higher-level language code, or the like.  Such code may include computer readable instructions for performing various methods.  The code may form portions of computer program products.  Further, in an example, the code may be tangibly stored on one or more volatile, non-transitory, or non-volatile tangible computer-readable media, such as during execution or at other times.  Examples of these tangible computer-readable media may include, but are not limited to, hard disks, removable magnetic disks, removable optical disks (e.g., compact disks and digital video disks), magnetic cassettes, memory cards or sticks, random access memories (RAMs), read only memories (ROMs), and the like”) comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (See Wells: Fig. 1, and [0021], “FIG. 1 illustrates real and virtual aspects of an augmented reality 
providing a virtual environment to a user via a virtual or augmented reality system (See Wells: Fig. 1, and [0028], “he AR device 108 may include the camera 110.  The camera 110 may include an infrared camera, an infrared filter, a visible light filter, a plurality of cameras, a depth camera, etc. The AR device 108 may project virtual items over a representation of a real environment, which may be viewed by the patient 104.  In an example, the real environment may include display of a floor, a room, and physical props, among other things.  The therapist 102 may be present in the real environment, and virtual aspects may be overlaid on the therapist 102 within the AR environment generated by the AR device 108.  In another example, the virtual therapist 103 may include virtual aspects, such as highlighting of body parts, movement arrows, blurring to show motion, or the like.  The virtual therapist 103 may be 
guiding the user to perform a task involving movement of a body part of the user via the virtual or augmented reality environment, wherein guiding the user to perform the task (See Wells: Figs. 1-4, and [0022], “Aspects of the exercise may be selected using the input device 109.  The selected aspects may include a starting position, an ending position, or a transition motion.  When a starting position is selected, the display device 107 may display the selection at the appropriate time in the captured video of the exercise.  For example, a circle may be drawn around a displayed body part (e.g., a foot, a hand, etc.), which may be displayed in the captured video for the exercise.  Similarly, an ending position may be highlighted.  When a transition motion is selected, a path may be displayed during the captured video that tracks with the selection.  The starting position, ending position, or the transition motion may include more area on the captured video than the body part occupies (e.g., a radius around a center point of the body part)”) comprises
displaying a visual object to the user (See Wells: Fig. 2, and [0032], “FIG. 2 illustrates an augmented reality (AR) display 200 in accordance with some embodiments.  The AR display 200 may be used by a patient 201, to display virtual aspects in a real environment.  The AR display 
collecting a first set of data based on the user’s performance of the task (See Wells: Figs. 1-4, and [0055], “In an example, the patient evaluation display system 400 may be used to automatically detect or identify an orientation of a patient to a movement capture apparatus.  The orientation may be compared to an orientation of captured video or animation used to 
altering a visual field of the user within the virtual or augmented reality environment (See French: Fig. 18, and [0296], “However, a first person view is a view from a perspective within the simulation.  A system 360 including first person viewing is shown in FIG. 18.  Such a perspective is generally that of a participant in the simulation, such as a player 362.  The player 362 moves within a physical space 366, such movement being detected by a tracking system as described above.  As the player 362 moves to a new location 368, for example, the view on a display 370 is altered to show virtual space from the viewpoint in virtual space corresponding to the new location 368.  Thus the viewpoint will correspond to that of a virtual being (corresponding to the player) at a location in virtual space corresponding to the player's location in physical space”); 
guiding the user to repeat the task with the altered visual field in the virtual or augmented reality environment (See French: Fig. 18, and [0297], “A stationary object 372 in the virtual space will change its position on the display to reflect its position relative to the new viewpoint.  A movable object in virtual space such as a protagonist 376 also changes its position on the display 370 in response to a shift in viewpoint caused by movement of the player 362.  In addition, the protagonist 376 also is able to change its position within the virtual space.  A change in position by the protagonist will also result in a change of its position on the display 370”);
collecting a second set of data based on the user’s performance of the task with the altered visual field, the second set of data comprising positional data of the body part (See 
providing the first set of data and the second set of data to a remote server via a network (See Wells: Fig. 9, and [0002], “Telerehabilitation systems are typically used to remotely assess or monitor patients engaged in rehabilitation activities.  Current telerehabilitation systems are often limited or not used for occupational or physical therapy due to the remote nature of telerehabilitation”; and [0087], “FIG. 9 illustrates generally an example of a block diagram of a machine 900 upon which any one or more of the techniques (e.g., methodologies) discussed herein may perform in accordance with some embodiments.  In 
determining a compliance metric based on the first set of data and the second set of data (See Wells: Fig. 1, and [0031], “In an example, an implant sensor may be embedded in an implant in the patient 104.  The implant sensor may be used to track movement (such as a number of repetitions), non-movement, etc., of the patient 104.  This tracked movement may be used to augment movement captured by the camera 110 or a patient-facing movement capture apparatus (e.g., a sensor, a sensor array, a camera, an infrared camera, two or more cameras, a depth camera, etc.).  Movement of the patient 104 may be tracked using a patient-facing movement capture apparatus, the camera 110, the implant sensor, or any of the movement capture apparatus, among other things.  In an example, therapy output or therapy prescribed may be changed or updated based on sensor data from the implant sensor.  For example, with a total knee arthroplasty the knee prosthesis (implant) may include a sensor to 
when the compliance metric differs from a predetermined range, applying a first adjustment to the task (See Wells: Figs. 1-4, and [0054], “With a gesture video, either previously created and selected, or a newly created gesture video, a corresponding path region (e.g., enclosed by edges 418 and 420) may be determined for a patient.  For example, a video of a therapist moving a joint may include a starting location, a path region, and an ending location.  
Regarding claim 54, Wells and French teach all the features with respect to claim 1 as outlined above. Further, Wells and French teach that a computer program product for clinical evaluation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (See Wells: Figs. 1-4, and [0199], “Method examples described herein may be machine or computer-implemented at least in part.  Some examples may include a computer-readable medium or machine-readable medium encoded with instructions operable to configure an electronic device to perform methods as described in the above examples.  An implementation of such methods may include code, such as microcode, assembly language code, a higher-level language code, or the like.  Such code may include computer readable instructions for performing various methods.  The code may form 
providing a virtual environment to a user via a virtual or augmented reality system (See Wells: Fig. 1, and [0028], “he AR device 108 may include the camera 110.  The camera 110 may 
collecting screening data based on the user’s interaction with the avatar in the virtual environment (See Wells: Figs. 6-7, and [0097], “An exemplary software flow chart for the foregoing tasks is shown in FIGS. 6 and 7.  At the start 80 of the assessment, the player is prompted to Define Protagonist(s) 82.  The player may select the intelligence level, number, speed and size of the protagonists to reside in the selected routine.  Thereafter the player is prompted to Define Obstacle(s) 84, i.e., static vs.  dynamic, number, speed, size and shape.  The player is then prompted to Define Objective(s) 86, i.e., avoidance or interception, scoring parameters, and goals, to complete the setup routine”);
determining a customized evaluation, training, or treatment protocol for the user based at least in part on the screening data (See Wells: Figs. 1-4, and [0036], “In an example, the patient 201 may have a personalized movement profile.  The personalized movement profile may be applied by an AR device to cause the AR display 200 to be personalized.  The personalized AR display 200 may include specific exercises, movements, limitations, or the like that are custom to the patient 201.  For example, if the patient 201 has received an implant, such as received during a total knee arthroscopy, hip replacement, heart device implant surgery, etc., the AR display 200 may include exercises designed with these implants or surgeries in mind.  The AR display 200 may include education for the patient 201, such as to improve outcomes or mitigate movement that may hurt the patient”);
guiding the user to perform a task in the evaluation, training, or treatment protocol via the virtual or augmented reality system (See Wells: Figs. 1-4, and [0037], “In an example, the AR 
collecting data from a plurality of sensors relating to the user’s performance of the task (See Wells: Figs. 1-4, and [0055], “In an example, the patient evaluation display system 400 may be used to automatically detect or identify an orientation of a patient to a movement capture apparatus.  The orientation may be compared to an orientation of captured video or animation used to display an exercise.  For example, the patient may be instructed using the user interface 402 to turn a specified number of degrees, sit down, stand up, etc., so that the patient is in a correct starting position.  In another example, one or more starting bubbles (e.g., the intended 
analyzing the data and generating a report (See French: Figs. 5-7, and [0096], “The results also are reported in absolute units, with success determined by the elapsed time to complete the task”) based on the performance of the task (See Wells: Fig. 1, and [0031], “In an example, an implant sensor may be embedded in an implant in the patient 104.  The implant sensor may be used to track movement (such as a number of repetitions), non-movement, etc., of the patient 104.  This tracked movement may be used to augment movement captured by the camera 110 or a patient-facing movement capture apparatus (e.g., a sensor, a sensor array, a camera, an infrared camera, two or more cameras, a depth camera, etc.).  Movement of the patient 104 may be tracked using a patient-facing movement capture apparatus, the camera 110, the implant sensor, or any of the movement capture apparatus, among other things.  In an example, therapy output or therapy prescribed may be changed or updated based on sensor data from the implant sensor.  For example, with a total knee arthroplasty the knee prosthesis (implant) may include a sensor to monitor pressure generated during movement, and when there is too much pressure on one side of an implant, an indication to ease the movement, change the movement, or stop the movement may be displayed using the AR device 108.  The 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612